Exhibit ARTICLES OF AMENDMENT TO ARTICLES OF INCORPORATION OF SECURITY FEDERAL CORPORATION In accordance with Sections 33-6-102 and 33-10-106 of the South Carolina Business Corporation Act of 1988 (the “Code”), SECURITY FEDERAL CORPORATION (the “Corporation”), a corporation organized and existing under and by virtue of the Code, DOES HEREBY CERTIFY: 1.The name of the Corporation is: Security Federal Corporation. 2.Date of Incorporation: June 16, 1998. 3.Agent’s Name and Address: Timothy W. Simmons, 238 Richland Avenue, West, Aiken, SC 4.
